     Case: 1:19-cv-08298 Document #: 41 Filed: 09/02/20 Page 1 of 1 PageID #:169

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Arturo Herrera
                               Plaintiff,
v.                                                   Case No.: 1:19−cv−08298
                                                     Honorable Robert M. Dow Jr.
Mark DiMeo, et al.
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, September 2, 2020:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Telephone conference
held. Plaintiff's response to Defendants' partial motion to dismiss Plaintiff's amended
complaint [37] is due by 10/2/2020; Defendants' reply in support is due 10/16/2020;
motion is taken under advisement and the Court will issue a ruling by mail. After the
Court rules on the motion, parties are to file a joint status report. Parties to proceed with
discovery as outline on the record. Mailed notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
